PER CURIAM.
We review the decision of the district court of appeal in State v. Raftery, 625 So.2d 1214 (Fla. 4th DCA 1993), based on the district court’s certification of questions of great public importance. Art. V, § 3(b)(4), Fla. Const.
On the authority of this Court’s recent decision in Carino v. State, 635 So.2d 9 (Fla.1994), in which the certified questions were answered, the decision under review is approved.
It is so ordered.
GRIMES, C.J., and OVERTON, MCDONALD, SHAW, KOGAN and HARDING, JJ., concur.